UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1319



PRISCILLA HINES,

                                              Plaintiff - Appellant,

          versus


UNITED STATES GOVERNMENT, Social Security
Agency Retirement Litigation Branch,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (5:04-cv-00726-FL)


Submitted: November 15, 2006              Decided:   November 17, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Priscilla Hines, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Priscilla   Hines   appeals     the    district    court’s   order

dismissing her complaint seeking social security benefits and

denying her mandamus petition.           We have reviewed the record and

find no reversible error.         Accordingly, we affirm for the reasons

stated   by    the   district   court.       Hines   v.    United   States,   No.

5:04-cv-00726-FL (E.D.N.C. Jan. 26, 2006).                We deny Hines’ motion

for judgment. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                     - 2 -